Page, J.:
The only point made in this appeal which has not been disposed of on former appeals in this action is the claim that by reason of the failure to file a transcription of the judgment of the Civil Tribunal of Versailles within two months after it was granted with the proper officer of civil status, rendered the judgment null and void. Article 252 of the French Civil Code states that at the time of filing such transcription “ a certificate that no appeal has been taken therefrom, shall be served at the same time.”
An appeal was taken in the case to the Court of Appeal at Paris, and from its judgment to the Court of Cassation. An affidavit of an expert in French law is presented by the defendant which states that the two months does not begin to run when an appeal has been taken until the rendition of the final judgment on the appeal, which would seem necessarily to be the fact from the requirement that a certificate that no appeal has been taken must be served when the transcription is filed. The exemplified extract “ du registre des actes de Manage de l’Année 1921 ” shows the proper transcription of the judgments to have been made within thirty-five days of the rendition of the final judgment of the Court of Cassation. There is no merit in this appeal.
The order should be affirmed.
Clarke, P. J., Dowling, Smith and Greenbaum, JJ., concur.
Order affirmed, without costs.